MEMORANDUM.
*1255***1043The order of the Appellate Division should be reversed and a new trial ordered.
Following a jury trial, defendant was convicted of assault in the first degree and criminal possession of a weapon in the fourth degree and sentenced. The Appellate Division unanimously affirmed the judgment (see People v. Smith, 140 A.D.3d 1699, 32 N.Y.S.3d 538 [4th Dept.2016] ).
We agree with defendant that the trial court failed to adequately inquire into his "seemingly serious request[ ]" to ***1044substitute counsel (see People v. Sides, 75 N.Y.2d 822, 824, 552 N.Y.S.2d 555, 551 N.E.2d 1233 [1990] ). Defendant's request was supported by "specific factual allegations of 'serious complaints about counsel' " ( People v. Porto, 16 N.Y.3d 93, 100, 917 N.Y.S.2d 74, 942 N.E.2d 283 [2010], quoting People v. Medina, 44 N.Y.2d 199, 207, 404 N.Y.S.2d 588, 375 N.E.2d 768 [1978] ), and a "minimal inquiry" into "the nature of the disagreement or its potential for resolution" was warranted ( *1256Sides, 75 N.Y.2d at 825, 552 N.Y.S.2d 555, 551 N.E.2d 1233 ). Accordingly, the trial court **576abused its discretion by failing to conduct such an inquiry.
Chief Judge DiFIORE and Judges RIVERA, STEIN, FAHEY, GARCIA, WILSON and FEINMAN concur.
Order reversed and a new trial ordered, in a memorandum.